Exhibit 10.27

H&R BLOCK, INC.

2008 DEFERRED STOCK UNIT PLAN FOR OUTSIDE DIRECTORS

(Effective September 14, 2011)

1. Purposes. The purposes of this 2008 Deferred Stock Unit Plan for Outside
Directors are to attract, retain and reward experienced and qualified directors
who are not employees of the Company or any Subsidiary of the Company, and to
secure for the Company and its shareholders the benefits of stock ownership in
the Company by those directors.

2. Definitions.

a. “Account” shall mean a recordkeeping account for each Recipient reflecting
the number of Deferred Stock Units credited to such a Recipient.

b. “Beneficiary” or “Beneficiaries” shall mean the persons or trusts designated
by a Recipient in writing pursuant to Section 10(a) of the Plan as being
entitled to receive any benefit payable under the Plan by reason of the death of
a Recipient, or, in the absence of such designation, the persons specified in
Section 10(b) of the Plan.

c. “Board of Directors” shall mean the board of directors of the Company.

d. “Closing Price” shall mean the last reported market price for one share of
Common Stock, regular way, on the New York Stock Exchange (or any successor
exchange or stock market on which such last reported market price is reported)
on the day in question. If such exchange or market is closed on the day on which
Closing Price is to be determined or if there were no sales reported on such
date, Closing Price shall be computed as of the last date preceding such date on
which such exchange or market was open and a sale was reported.

e. “Code” shall mean the Internal Revenue Code of 1986, as amended.

f. “Common Stock” shall mean the common stock, without par value, of the
Company.

g. “Company” shall mean H&R Block, Inc., a Missouri corporation.

h. “Deferred Stock Unit” shall mean the unit of measurement of a Recipient’s
interest in the Plan.

i. “Director” shall mean a member of the Board of Directors of the Company or a
member of the Board of Directors of any Subsidiary of the Company, as the case
may be. With respect only to awards made within thirty (30) days after initial
approval of this Plan by shareholders of the Company, Director shall include an
individual who was a Director in June, 2008 and whose term expired at the 2008
annual meeting of shareholders at which this Plan was initially approved.

 

1



--------------------------------------------------------------------------------

j. “Outside Director” shall mean a Director who is not an employee of the
Company on the date of grant of the Deferred Stock Unit. As used herein,
“employee of the Company” means any full-time employee of the Company, its
subsidiaries and their respective divisions, departments and subsidiaries and
the respective divisions, departments and subsidiaries of such subsidiaries who
is employed at least thirty-five (35) hours a week; provided, however, it is
expressly understood that an employee of the Company does not include
independent contractors or other persons not otherwise employed by the Company
or any Subsidiary of the Company but who provide legal, accounting, investment
banking or other professional services to the Company or any Subsidiary of the
Company.

k. “Plan” shall mean this 2008 Deferred Stock Unit Plan for Outside Directors,
as the same may be amended from time to time.

l. “Recipient” shall mean an Outside Director of the Company or any Subsidiary
of the Company who has been granted a Deferred Stock Unit under the Plan or any
person who succeeds to the rights of such Outside Director under this Plan by
reason of the death of such Outside Director.

m. “Related Company” shall mean (i) any corporation that is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code) that
includes that Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Section 414(c) of the
Code) with the Company (for purposes of applying Sections 414(b) and (c) of the
Code, twenty-five percent (25%) is substituted for the eighty percent
(80%) ownership level).

n. “Separation from Service” shall mean that a Director ceases to be a Director
and it is not anticipated that the individual will thereafter perform services
for the Company or a Related Company. For this purpose, services provided as an
employee are disregarded if this Plan is not aggregated with any plan in which a
Director participates as an employee pursuant to Treasury Regulation section
1.409A-1(c)(2)(ii).

o. “Subsidiary of the Company” shall mean a subsidiary of the Company, its
divisions, departments, and subsidiaries and the respective divisions,
departments and subsidiaries of such subsidiaries.

3. Administration of the Plan. The Plan may be administered by the Board of
Directors. A majority of the Board of Directors shall constitute a quorum and
the acts of a majority of the members present at any meeting at which a quorum
is present, or acts approved in writing by all members of the Board of
Directors, shall be valid acts of the Board of Directors.

 

2



--------------------------------------------------------------------------------

The Board of Directors shall have full power and authority to construe,
interpret and administer the Plan and, subject to the other provisions of this
Plan, to make determinations which shall be final, conclusive and binding upon
all persons, including, without limitation, the Company, the shareholders of the
Company, the Board of Directors, the Recipients and any persons having any
interest in any Deferred Stock Units which may be granted under this Plan. The
Board of Directors shall impose such additional conditions upon Deferred Stock
Units granted under this Plan and the exercise thereof as may from time to time
be deemed necessary or advisable, in the opinion of counsel to the Company, to
comply with applicable laws and regulations. The Board of Directors from time to
time may adopt rules and regulations for carrying out the Plan and written
policies for implementation of the Plan. Such policies may include, but need not
be limited to, the type, size and terms of Deferred Stock Units to be granted to
Outside Directors.

4. Awards. The Board of Directors may, in its sole and absolute discretion, from
time to time during the continuance of the Plan, (i) determine which Outside
Directors shall be granted Deferred Stock Units under the Plan, (ii) grant
Deferred Stock Units to any Outside Directors so selected, (iii) determine the
date of grant, size and terms of Deferred Stock Units to be granted to Outside
Directors of any Subsidiary of the Company (subject to Sections 7, 13 and 14
hereof, as the same may be hereafter amended), and (iv) do all other things
necessary and proper to carry out the intentions of this Plan.

5. Eligibility. Deferred Stock Units may be granted to any Outside Director;
however, no Outside Director or other person shall have any claim or right to be
granted a Deferred Stock Unit under the Plan.

6. Credits. The number of Deferred Stock Units credited to a Recipient’s Account
pursuant to an award shall equal the dollar amount of the award divided by the
average Closing Price for the ten consecutive trading dates ending on the date
of award. If a cash dividend is paid on Common Stock, a Recipient’s Account
shall be credited with the number of Deferred Stock Units equal to the amount of
dividend that would have been paid with respect to the Deferred Stock Units if
they were shares of Common Stock, divided by the Closing Price on the date the
dividends were paid. If a stock dividend is paid on Common Stock, a Recipient’s
Account shall be credited with the same number of Deferred Stock Units as the
number of shares of Common Stock the Recipient would have received as a dividend
if the Deferred Stock Units credited to his Account were shares of Common Stock.

7. Stock Subject to the Plan. The total number of shares of Common Stock
issuable under this Plan may not at any time exceed nine hundred thousand
(900,000) shares, subject to adjustment as provided in Sections 16 and 17
hereof. Shares of Common Stock not actually issued pursuant to Deferred Stock
Units shall be available for future awards of Deferred Stock Units. Shares of
Common Stock to be delivered under the Plan may be either authorized but
unissued Common Stock or treasury shares.

8. Vesting. All Deferred Stock Units credited to a Recipient’s Account shall be
fully vested at all times.

 

3



--------------------------------------------------------------------------------

9. Payment.

a. Time and Form of Payment Upon Separation from Service. If a Recipient has a
Separation from Service for a reason other than death, payment of his Account
shall be made in one lump sum on the six month anniversary of the date the
Recipient had a Separation from Service. If the New York Stock Exchange (or any
successor exchange or stock market on which shares of the Common Stock are
traded) is not open on such day, then payment shall be made on the next day the
New York Stock Exchange (or any successor exchange or stock market on which
shares of the Common Stock are traded) is open.

b. Payment Following Death. If a Recipient dies prior to the payment in full of
all amounts due him under the Plan, the balance of his Account shall be payable
to his designated Beneficiary in a lump sum as soon as reasonably practical
following death, but no later than ninety (90) days following the Recipient’s
death. The beneficiary designation shall be revocable and must be made in
writing in a manner approved by the Company.

c. Medium of Payment. Payment of a Director’s Account shall be made in shares of
Common Stock. The number of shares of Common Stock issued shall equal the
number, rounded up to the next whole number, of Deferred Stock Units credited to
a Director’s Account.

10. Beneficiary.

a. Designation by Recipient. Each Recipient has the right to designate primary
and contingent Beneficiaries for death benefits payable under the Plan. Such
Beneficiaries may be individuals or trusts for the benefit of individuals. A
beneficiary designation by a Recipient shall be in writing on a form acceptable
to the Company and shall only be effective upon delivery to the Company. In the
event a Recipient is married at the time he or she designates a beneficiary
other than his or her spouse, such designation will not be valid unless the
Recipient’s spouse consents in writing to such designation. A beneficiary
designation may be revoked by a Recipient at any time by delivering to the
Company either written notice of revocation or a new beneficiary designation
form. The beneficiary designation form last delivered to the Company prior to
the death of a Recipient shall control.

b. Failure to Designate Beneficiary. In the event there is no beneficiary
designation on file with the Company, or all Beneficiaries designated by a
Recipient have predeceased the Recipient, the benefits payable by reason of the
death of the Recipient shall be paid to the Recipient’s spouse, if living; if
the Recipient does not leave a surviving spouse, to the Recipient’s issue by
right of representation; or, if there are no such issue then living, to the
Recipient’s estate. In the event there are benefits remaining unpaid at the
death of a sole Beneficiary and no successor Beneficiary has been designated,
either by the Recipient or the Recipient’s spouse pursuant to Section 10(a), the
remaining balance of such benefit shall be paid to the deceased Beneficiary’s
estate; or, if the deceased Beneficiary is one of multiple concurrent
Beneficiaries, such remaining benefits shall be paid proportionally to the
surviving Beneficiaries.

 

4



--------------------------------------------------------------------------------

11. Unfunded. This Plan is unfunded and payable solely from the general assets
of the Company. The Recipients shall be unsecured creditors of the Company with
respect to their interests in the Plan.

12. No Claim on Specific Assets. No Recipient shall be deemed to have, by virtue
of being a Recipient, any claim on any specific assets of the Company such that
the Recipient would be subject to income taxation on his or her benefits under
the Plan prior to distribution and the rights of Recipients and Beneficiaries to
benefits to which they are otherwise entitled under the Plan shall be those of
an unsecured general creditor of the Company.

13. Continuation as Director. The Board of Directors shall require that a
Recipient be an Outside Director at the time a Deferred Stock Unit is granted.
The Board of Directors shall have the sole power to determine the date of any
circumstances which shall constitute cessation as a Director and to determine
whether such cessation is the result of death or any other reason.

14. Registration of Stock. No shares of Common Stock may be issued at any time
when its exercise or the delivery of shares of Common Stock or other securities
thereunder would, in the opinion of counsel for the Company, be in violation of
any state or federal law, rule or ordinance, including any state or federal
securities laws or any regulation or ruling of the Securities and Exchange
Commission.

15. Non-Assignability. No Deferred Stock Unit granted pursuant to the Plan shall
be transferable or assignable by the Recipient other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder; provided however, that a Recipient
may transfer or assign a Deferred Stock Unit to an entity that is or was a
shareholder of the Company at any time during which the Recipient served as a
Director (a “Shareholder Entity”) if (i) the Recipient is affiliated with the
manager of the investments made by such Shareholder Entity or otherwise serves
as a Director at the Shareholder Entity’s discretion or request, and
(ii) pursuant to the Shareholder Entity’s governance documents or any
regulatory, contractual or other requirement, any consideration the Recipient
may receive as compensation for serving as a Director must be transferred,
assigned, surrendered or otherwise paid to the Shareholder Entity.

16. Dilution or Other Adjustments. In the event of any change in the capital
structure of the Company, including but not limited to a change resulting from a
stock dividend or split, or combination or reclassification of shares, the Board
of Directors shall make such equitable adjustments with respect to the Deferred
Stock Units or any provisions of this Plan as it deems necessary or appropriate,
including, if necessary, any adjustment in the maximum number of shares of
Common Stock subject to an outstanding Deferred Stock Unit.

 

5



--------------------------------------------------------------------------------

17. Merger, Consolidation, Reorganization, Liquidation, Etc. If the Company
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization or liquidation, the Board of Directors
shall make such arrangements it deems advisable with respect to outstanding
Deferred Stock Units, which shall be binding upon the Recipients of outstanding
Deferred Stock Units, including, but not limited to, the substitution of new
Deferred Stock Units for any Deferred Stock Units then outstanding, the
assumption of such Deferred Stock Units and the termination of or payment for
such Deferred Stock Units.

18. Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and not charged to any Deferred Stock Unit nor to any
Recipient.

19. Deferred Stock Unit Agreements. The Board of Directors shall have the power
to specify the form of Deferred Stock Unit agreements to be granted from time to
time pursuant to and in accordance with the provisions of the Plan and such
agreements shall be final, conclusive and binding upon the Company, the
shareholders of the Company and the Recipients. No Recipient shall have or
acquire any rights under the Plan except such as are evidenced by a duly
executed agreement in the form thus specified.

20. No Shareholder Privileges. Neither the Recipient nor any person claiming
under or through him or her shall be or have any of the rights or privileges of
a shareholder of the Company in respect to any of the Common Stock issuable with
respect to any Deferred Stock Unit, unless and until certificates evidencing
such shares of Common Stock shall have been duly issued and delivered.

21. Guidelines. The Board of Directors shall have the power to provide
guidelines for administration of the Plan and to make any changes in such
guidelines as from time to time the Board deems necessary.

22. Amendment and Discontinuance. The Board of Directors shall have the right at
any time during the continuance of the Plan to amend, modify, supplement,
suspend or terminate the Plan, provided that (a) no amendment, supplement,
modification, suspension or termination of the Plan shall in any material manner
affect any Deferred Stock Unit of any kind theretofore granted under the Plan
without the consent of the Recipient of the Deferred Stock Unit, unless such
amendment, supplement, modification, suspension or termination is by reason of
any change in capital structure referred to in Section 16 hereof or unless the
same is by reason of the matters referred to in Section 17 hereof;
(b) Section 409A of the Code is not violated thereby, and (c) if the Plan is
duly approved by the shareholders of the Company, no amendment, modification or
supplement to the Plan shall thereafter, in the absence of the approval of the
holders of a majority of the shares of Common Stock present in person or by
proxy at a duly constituted meeting of shareholders of the Company, (i) increase
the aggregate number of shares which may be issued under the Plan, unless such
increase is by reason of any change in capital structure referred to in
Section 16 hereof, or (ii) change the termination date of the Plan provided in
Section 23 hereof.

 

6



--------------------------------------------------------------------------------

23. Termination. Deferred Stock Units may be granted in accordance with the
terms of the Plan until September 4, 2018, on which date this Plan will
terminate except as to Deferred Stock Units then outstanding hereunder, which
Deferred Stock Units shall remain in effect until they have been paid out
according to their terms.

24. Notices. Any notice permitted or required under the Plan shall be in writing
and shall be hand delivered or sent, postage prepaid, by certified mail with
return receipt requested, to the principal office of the Company, if to the
Company, or to the address last shown on the records of the Company, if to a
Recipient or Beneficiary. Any such notice shall be effective as of the date of
hand delivery or mailing.

25. No Guarantee of Membership. Neither the adoption and maintenance of the Plan
nor the award of Deferred Stock Units by the Company to any Director shall be
deemed to be a contract between the Company and any Recipient to retain his or
her position as a Director.

26. Withholding. The Company may withhold from any payment of benefits under the
Plan such amounts as the Company determines are reasonably necessary to pay any
taxes (and interest thereon) required to be withheld or for which the Company
may become liable under applicable law. Any amounts withheld pursuant to this
Section 26 in excess of the amount of taxes due (and interest thereon) shall be
paid to the Recipient or Beneficiary upon final determination, as determined by
the Company, of such amount. No interest shall be payable by the Company to any
Recipient or Beneficiary by reason of any amounts withheld pursuant to this
Section 26.

27. 409A Compliance. To the extent provisions of this Plan do not comply with
409A of the Code, the non-compliant provisions shall be interpreted and applied
in the manner that complies with 409A of the Code and implements the intent of
this Plan as closely as possible.

28. Release. Any payment of benefits to or for the benefit of a Recipient or
Beneficiaries that is made in good faith by the Company in accordance with the
Company’s interpretation of its obligations hereunder, shall be in full
satisfaction of all claims against the Company for benefits under this Plan to
the extent of such payment.

29. Captions. Article and section headings and captions are provided for
purposes of reference and convenience only and shall not be relied upon in any
way to construe, define, modify, limit, or extend the scope of any provision of
the Plan.

30. Approval. This Plan shall take effect upon due approval by the Board of
Directors and the shareholders of the Company.

 

7